Case 1:19-cv-10378-JMF Document 33-20 Filed 02/06/20 Page 1 of 8




           EXHIBIT 20
       Case 1:19-cv-10378-JMF Document 33-20 Filed 02/06/20 Page 2 of 8




                              HNB Investment                         Car~
                225 HIGH RIDGE ROAD, SUITE 300 WEST , STAMFORD, CT 06905 •   TELEPHONE (203) 348-1350




VIA EMAIL AND OVERNIGHT COURIER

November 21, 2016

National Railroad Passenger Corporation
60 Massachusetts Avenue, NE
Washington, DC 20002
Attention: Michael McGee
           Senior Vice President and Treasurer

Re: Lease of Railroad Equipment

Ladies and Gentlemen:

Reference is made to the (i) Participation Agreement, dated as of November 6, 2000 (as amended
and supplemented (the "Participation Agreement")) among National Railroad Passenger
Corporation ("Amtrak"), HNB Investment Corp. ("Owner Participant"), Export Development
Corporation ("Loan Participant"), AllFirst Bank ("Indenture Trustee"), Wilmington Trust
Company, in its individual capacity only to the extent expressly stated therein and Amtrak Trust
HS-EDC-1 ("Lessor") and (ii) the Lease of Railroad Equipment, dated as of November 6, 2000
(as amended and supplemented (the "Lease")) between Lessor and Amtrak relating to the lease
of Dual Cab, High-Horsepower Electric Locomotives (the "Locomotives") and High-Speed
Trainsets. All capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Participation Agreement.

Owner Participant has learned from Amtrak's website 1 and from other published reports that
Amtrak made the determination as early as 2012 to retire the Locomotives due to reliability
problems and correspondingly high per capita maintenance costs. That determination by Amtrak
constitutes a Casualty Occurrence under Section 7 of the Lease. Amtrak was required to notify
Owner Participant within 30 days after such determination whether it intended to substitute
Replacement Units for the retired Locomotives or pay the Casualty Value and the other amounts
due under Section 7.3 of the Lease. Section 7.1 of the Lease provides that Amtrak's failure to
provide such notice constitutes an election to proceed in accordance with Section 7 .3 to pay the
Casualty Value and other amounts due thereunder on the applicable Casualty Value
Determination Dates. Since the Locomotives were no longer listed as Active Units as of October
1, 2014 in Amtrak's FY 2015 Budget and Business Plan2 , all amounts due under Section 7.3 of
the Lease, including Casualty Value, should have been paid not later than early in 2015.


       1
           Pages 24 and 25 of Amtrak's 2012 Fleet Strategy are attached.
       2
           Page 23 of Amtrak' s FY 2015 Budget and Business Plan is attached.
         Case 1:19-cv-10378-JMF Document 33-20 Filed 02/06/20 Page 3 of 8



In addition, Owner Participant must assume that the failure to keep the Locomotives in service is
an indication that the Locomotives are no longer being maintained in accordance with the
requirements of Section 12 of the Lease.

As Owner Participant, we have made numerous attempts to call and email you to address the
above matters but have received no response. If we do not hear from you by December 2, 2016
we will instruct the Owner Trustee to send you the notice of Lease Event of Default and Lease
Default in the form of the attached letter.

We hope to hear from you prior to December 2, 2016 so that we can discuss a mutually
acceptable resolution, including an early election of the EBO Purchase Option with respect to all
Equipment Owner Participant has under lease to Amtrak, so that we may avoid the necessity of
sending you the attached notice and exercising our remedies under the Lease, the Equity
Guarantee Agreement and/or Applicable Law.

Please contact Alex Russo at telephone number (203) 708-8204 or by electronic mail at
Alex.Russ ~ s.pm.com to discuss the foregoing.

                                                    Sincerely,

                                                    HNB Investment Corp.
                                                              ')




                                                    Title: Vice President

Encs.

cc:     Reuben Vabner
        Senior Director, Corporate Finance
        National Railroad Passenger Corporation
        VabnerR@amtrak.com

        Jill M. Himmer
        Associate General Counsel
        National Railroad Passenger Corporation
        Jill.Himmer@amtrak.com




39520.000395 EMF_us 62907645v3
               Case 1:19-cv-10378-JMF Document 33-20 Filed 02/06/20 Page 4 of 8

                                                                                                          Al\llTRAK•
Amtrak Fleet Strategy

                                                                                                        ·~
          7. Current Fleet Issues

          Amtrak faces two (2) major fleet issues at present. These are:

          1. Age Profile -

                 •   The average age of the Amtrak fleet is
                     just over 28 years. Several car types have
                     exceeded their commercial life and are in
                     need of replacement. Many more are
                     approaching the point where they will
                     require replacement. Because we intend
                     to aggressively pursue new equipment Figure 10: Amfleet II Coach, primarily used
                                                                  on long distance services
                     procurement       in    more     significant
                     quantities, there will be a requirement to sustain aging equipment in service as
                     the replacement process begins. Amtrak has the ability to achieve this by
                     sustaining the current fleet during the transition and beyond to accommodate
                     growth by selectively retaining the most serviceable equipment from the
                     existing fleet.

          2.    Capacity -

                •    Amtrak's core services have seen significant ridership growth while the state
                     supported services have also seen both substantial ridership growth and
                     increases in service levels. In the short term, these needs have been met by
                     returning stored and wreck/damaged equipment to service. Ridership on
                     Amtrak's core services is expected to increase with current service patterns, and
                     would grow even more with increased service.

                •    Growth in demand for service is already apparent.      .
                     Consequently, we will need to expand capacity as
                     we replace equipment. Whether this is addressed
                     through a "cascade" mechanism or whether new
                     equipment will be allocated to new or growth           ·"
                     services is a decision to be made at the time, based
                     on service demands, the equipment support and
                     use considerations and the funding sources (and Figure 11:     HHP-8 electric locomotive
                     volumes) that are being utilized to deliver the services.

                •    Reliability of the electric locomotive fleet remains a critical issue for NEC
                     service. The three (3) types of locomotive in service (AEM-7 DC, AEM-7 AC
                     and HHP-8) all have reliability issues. However, with the incoming delivery of the
                     70 new electric locomotives beginning in FY2013, a plan is now place to create



                                               Page 24 of 82
           Case 1:19-cv-10378-JMF Document 33-20 Filed 02/06/20 Page 5 of 8

                                                                                                  AN\TAAK "
Amtrak Fleet Strategy
                                                                                                 ·...-v~

                  a single homogenous fleet of modern electric locomotives. This will displace the
                  existing locomotives, including the HHP-Ss which are relatively new. Various
                  alternatives, including the retention of a reserve fleet, are under consideration.




                                            Page 25 of 82
 Case 1:19-cv-10378-JMF Document 33-20 Filed 02/06/20 Page 6 of 8




                                               Locomotives
                                    Active Units Year Started        Average           Average
    Equipment Type                   10/1/2014       in Service    Age -in 2015
                                                                     -       -     -
                                                                                       Mileage     Notes
    P32                                  18             1991         23 Years          2,138,000
    P32DM                                17         1995-1998        18Years           1,960,000
    P40                                  16             1993         21 Years          2,585,000
    P42                                  193        1996- 2001       15 Years          2,752,000
    F59PHI                               21             1998         16Years           1,856,000
    AEM-7                                39         1980-1988        32 Years          4,327,000
    HHP-8                                 0         1999 - 2001      14 Years          1,379,000
    ACS-64                               22             2014             0 Years        14,000
                                                                                                       (i)
    California Diesels                   17         1991- 2001       18 Years          1,957,000
                                                                                                       (i)
    North Carolina Diesels                6         1988-1998        23 Years          415,000
    Switchers                            50         1950- 2013       36 Years            N/A
    Total                                399
    Ii)   California and North Carolina diesel locomotives are not Amtrak-owned



                                                 Trainsets

                                    Active Sets Year Started  Average                  Average               ·
    Equipment Type                  10/1/2014    in Service  Age in 2015               Mileage     Notes
                                                                                                        ~
    Ace la                               20         2000      14 Years                 2,125,000
                                                                                                       (k)
    Cascades Service                     7       1999- 2013   11 Years                 2,326,000
    rn    20 Trainsets = 40 power cars; 120 trailer cars plus one (1) non-revenue track geometry car
    lkl Washington State owns 3 trai nsets, Oregon DOT owns 2 trainsets, Amtrak own 2 trai nsets




AMTRAK'


~
                                          5 Year Budget & Business Plan                                          Page 23
        Case 1:19-cv-10378-JMF Document 33-20 Filed 02/06/20 Page 7 of 8



                           [Letterhead of Wilmington Trust Company]




December 2, 2016


National Railroad Passenger Corporation
60 Massachusetts Avenue, NE
Washington, DC 20002
Attention: Michael McGee
           Senior Vice President and Treasurer


Re: Lease Event of Default and Lease Default

Ladies and Gentlemen:

Reference is made to (i) Lease of Railroad Equipment, dated as of November 6, 2000 (as
amended and supplemented (the "Lease")) between Amtrak Trust HS-EDC-1 ("Lessor") and
National Railroad Passenger Corporation ("Amtrak") relating to the lease of Dual Cab, High-
Horsepower Electric Locomotives (the "Locomotives") and High-Speed Trainsets and (ii) the
Casualty Occurrence that has occurred under Section 7 of the Lease with respect to each of the
Locomotives that Amtrak has retired from service. All capitalized terms used but not defined
herein shall have the respective meanings ascribed thereto in the Lease.

Lessor hereby notifies Amtrak that a Lease Event of Default under Section 13 .1 (i) of the Lease
has occurred and is continuing with respect to Amtrak's failure to pay Casualty Value within 5
Business Days of the respective Casualty Value Determination Dates for each of the
Locomotives that it has retired from service.

Lessor hereby notifies Amtrak that a Lease Default exists under Section 12 and Section
15.2(iii)(b) of the Lease with respect to Amtrak's failure to maintain the Locomotives in
accordance with the provisions of Section 12 of the Lease and this letter shall constitute notice
under Section 13.l(v) of the Lease.
         Case 1:19-cv-10378-JMF Document 33-20 Filed 02/06/20 Page 8 of 8




This notice shall not constitute a waiver of any other right, power or remedy available to Lessor
or Owner Participant under the Lease, any other Operative Document, including, without
limitation, the Equity Guarantee Agreement or Applicable Law.


                                             AMTRAK TRUST HS-EDC-1

                                             By: Wilmington Trust Company
                                                   not in its individual capacity, but solely as
                                                   Owner Trustee, Lessor

                                             By:~~~~~~~~~~~~~~~~
                                             Name:
                                             Title:


cc:     Alex Russo
        Vice President
        HNB Investment Corp.
        Alex.Russo@us.pm.com


        Reuben Vabner
        Senior Director, Corporate Finance
        National Railroad Passenger Corporation
        VabnerR@amtrak.com

        Jill M. Himmer
        Associate General Counsel
        National Railroad Passenger Corporation
        Jill.Himmer@,amtrak.com




39520.000395 EMF_us 62905303 v3
